Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being anticipated by Gao et al (Pub. No.: US 2019/0370854 A1) in view of Roots et al (Pub. No.: US 2019/0043606 A1).
As per claim 1, Gao discloses a computer-implemented method for facilitating recommendation prediction using machine learning, the computer-implemented method comprising: -	generating embeddings data that encodes semantic relations among latent features for provider entities (Gao,  paragraph 0051-0052, 0062, wherein matrix factorization is used to discover latent features underlying the interactions between two different entities. A matrix factorization is used to learn entity (or user) embeddings and target embeddings from user-target interactions. In addition, a user's preference on (or interest relative to) a target is not only related to the potential context that the target (e.g., company, campaign, or content item) represents, but also the content of the target, such as content of a content item provided by an organization. Thus, in an embodiment, a target's semantic content is modeled and taken into account when learning user and target embeddings)wherein the embeddings data comprises at least an embedding vector that provides a vector representation for a provider entity (Gao,  paragraph 0051-0052, wherein matrix factorization is used to factorize the matrix, i.e., to find out two (or more) matrices such that when they are multiplied together, the original matrix (or at least something close to it) will result. From an application point of view, matrix factorization is used to discover latent features underlying the interactions between two different entities. A matrix factorization is used to learn entity (or user) embeddings and target embeddings from user-target interactions); -	predicting a set of provider entities for a (Gao,  paragraph 0098-0100, wherein the affinity score for the particular user and the particular target is generated based on a user embedding “learned” for the particular user and a target embedding “learned” for the particular target. An affinity score is used as a feature in a prediction model that predicts a user selection rate for a user relative to a particular content delivery campaign or content item. The user and target embeddings that are relied upon to generate a predicted user selection rate may be based on a matrix M that includes all types of user interactions with content provided by publisher system), wherein a concatenation of user data for the (Gao,  paragraph 0098-0100, wherein the affinity score for the particular user and the particular target is generated based on a user embedding “learned” for the particular user (user data) and a target embedding (embedding vector) “learned” for the particular target.), and wherein a machine learning network layer communicatively coupled to the machine learning network cell provides a prediction for the set of provider entities (Gao,  paragraph 0079, wherein one or more machine learning techniques are used to revise or learn embeddings) ; -	ranking provider entities in the set of provider entities to generate a ranked set of provider entities (Gao,  paragraph 0041, 0111, wherein a final set of candidate content delivery campaigns is ranked based on one or more criteria, such as predicted click-through rate (which may be relevant only for CPC campaigns), effective cost per impression (which may be relevant to CPC, CPM, and CPA campaigns), and/or bid price. In one example process for selecting a set of job recommendations to present to a user, a first set of candidate job recommendations for a user is identified using one or more criteria that does not include an affinity score. Then, the first set of candidate job recommendations is ranked based on an affinity score generated for each job recommendation relative to the user) ; and -	performing one or more actions to provide a recommendation for the patient entity based on the ranked set of provider entities (Gao,  paragraph 0111, wherein process for selecting a set of job recommendations to present to a user, a first set of candidate job recommendations for a user is identified using one or more criteria that does not include an affinity score. Then, the first set of candidate job recommendations is ranked based on an affinity score generated for each job recommendation relative to the user). Gao does not explicitly disclose a patient entity. However, Chen the techniques for extracting features of entities and targets applied in entity selection prediction, audience expansion, feed relevance, and job recommendation (see Gao abstract) is only non-limited examples and these techniques can also be applied to selecting/recommending healthcare providers for patient entity.  For example,  Roots discloses a patient entity (Roots, abstract, paragraph 0001). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Gao in view of Chen such that techniques for extracting features of entities and targets are applied in healthcare recommendation application).

	As pre claim 2, claim 1 is incorporated and Gao discloses wherein the generating the embeddings data comprises generating the embeddings data based on one or more graph embedding techniques that transform a graph structure of the latent features into the embeddings data for the provider machine learning model (Gao, paragraph 0073, wherein Tr(U.sup.TL.sub.uU): modeling user-user interactions where L.sub.u is a user Laplacian matrix, U is the user embedding matrix, U.sup.T is a transpose of the user embedding matrix, and Tr is a trace function that takes the sum of the diagonal elements of a matrix. L.sub.u=D−S, where D is a diagonal matrix with the i.sup.th diagonal element D(i, i)=Σi S(j, i), and S is a pre-computed user similarity matrix that is based on a user's common actions on items. A Laplacian matrix is a representative of a user similarity graph); 

	As pre claim 3, claim 1 is incorporated and Gao discloses wherein the generating the embeddings data comprises generating the embeddings data based on one or more factorization machines that transform a graph structure of the latent features into the embeddings data for the provider machine learning model (Gao, paragraph 0015, 0055, 0073, wherein in one technique, a unified model is developed to learn embeddings for individual users and individual targets (e.g., organizations) based on matrix factorization. Matrix factorization is used to factorize the matrix, i.e., to find out two (or more) matrices such that when they are multiplied together, the original matrix (or at least something close to it) will result. From an application point of view, matrix factorization is used to discover latent features underlying the interactions between two different entities.  Tr(U.sup.TL.sub.uU): modeling user-user interactions where L.sub.u is a user Laplacian matrix, U is the user embedding matrix, U.sup.T is a transpose of the user embedding matrix, and Tr is a trace function that takes the sum of the diagonal elements of a matrix. L.sub.u=D−S, where D is a diagonal matrix with the i.sup.th diagonal element D(i, i)=Σi S(j, i), and S is a pre-computed user similarity matrix that is based on a user's common actions on items. A Laplacian matrix is a representative of a user similarity graph); 

As pre claim 4, claim 1 is incorporated and Gao wherein the ranking the provider entities comprises ranking the provider entities based on respective scores associated with the provider entities (Gao,  paragraph 0041, 0111, wherein a final set of candidate content delivery campaigns is ranked based on one or more criteria, such as predicted click-through rate (which may be relevant only for CPC campaigns), effective cost per impression (which may be relevant to CPC, CPM, and CPA campaigns), and/or bid price. In one example process for selecting a set of job recommendations to present to a user, a first set of candidate job recommendations for a user is identified using one or more criteria that does not include an affinity score. Then, the first set of candidate job recommendations is ranked based on an affinity score generated for each job recommendation relative to the user);

As pre claim 5, claim 1 is incorporated and Gao wherein the ranking the provider entities comprises ranking the provider entities based on respective distance measurements associated with the provider entities (Gao,  paragraph 0041, 0111, wherein a final set of candidate content delivery campaigns is ranked based on one or more criteria, such as predicted click-through rate (which may be relevant only for CPC campaigns), effective cost per impression (which may be relevant to CPC, CPM, and CPA campaigns), and/or bid price. In one example process for selecting a set of job recommendations to present to a user, a first set of candidate job recommendations for a user is identified using one or more criteria that does not include an affinity score. Then, the first set of candidate job recommendations is ranked based on an affinity score generated for each job recommendation relative to the user);

As pre claim 6, claim 1 is incorporated and Gao filtering the ranked set of provider entities to generate a filtered set of provider entities (Gao,  paragraph 0039, wherein one or more filtering criteria may be applied to a set of candidate content delivery campaigns to reduce the total number of candidates);

As pre claim 7, claim 6 is incorporated and Gao wherein the performing the one or more actions to provide the recommendation comprises performing the one or more actions to provide the recommendation for the patient entity based on the filtered set of provider entities (Gao,  paragraph 0039, wherein one or more filtering criteria may be applied to a set of candidate content delivery campaigns to reduce the total number of candidates);

As pre claim 8, claim 1 is incorporated and Gao filtering the ranked set of provider entities based on one or more constraints associated with at least one of availability data for the set of provider entities, geographic location data for the set of provider entities, service type data for the set of provider entities, ratings data for the set of provider entities, and procedure data for the set of provider entities (Gao,  paragraph 0032, wherein a content delivery campaign may specify one or more targeting criteria that are used to determine whether to present a content item of the content delivery campaign to one or more users. Example factors include date of presentation, time of day of presentation, characteristics of a user to which the content item will be presented, attributes of a computing device that will present the content item, identity of the publisher, etc. Examples of characteristics of a user include demographic information, geographic information (e.g., of an employer), job title, employment status, academic degrees earned, academic institutions attended, former employers, current employer, number of connections in a social network, number and type of skills, number of endorsements, and stated interests. Examples of attributes of a computing device include type of device (e.g., smartphone, tablet, desktop, laptop), geographical location, operating system type and version, size of screen, etc);

Claims 9-20 are rejected under the same rational as claim 1-8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454